Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20190165056 A1) in view of Sung (US 20200104562 A1).
	Regarding claim 1, Lee (e.g., Figs. 1-7) discloses a fingerprint sensing display apparatus (Figs. 1-2; display device 1000 including an optical fingerprint sensor 300) having a plurality of subpixel regions (Figs. 2-3; subpixel regions PXA) spaced apart by an inter-subpixel region (Figs. 2-3; inter-subpixel region), comprising: 
a counter substrate (Fig. 2; window substrate 200); 
(Figs. 2-3; array substrate 100) facing the counter substrate (window substrate 200), wherein the array substrate (array substrate 100) comprises a plurality of light emitting elements (Figs. 2-3; light emitting elements DEM; [0083]) configured to emit light toward the counter substrate (window substrate 200), at least a portion of the light being totally reflected by a surface of the counter substrate (window substrate 200) away from the array substrate (array substrate 100); 
a plurality of photosensors (Figs. 2 and 4; optical sensor 300 including photosensors PS; [0108]) on a side of the array substrate (array substrate 100) away from the counter substrate (window substrate 200); and 
a first light shielding layer (Figs. 2 and 5C; light shielding layer R1_B) and a second light shielding layer (Figs. 2 and 5; light shielding layer R2_B) between the plurality of photosensors (photosensors PS) and the plurality of light emitting elements (light emitting elements DEM), the second light shielding layer (light shielding layer R2_B) is on a side of the first light shielding layer (light shielding layer R1_B) away from the plurality of light emitting elements (light emitting elements DEM); 
wherein the first light shielding layer (light shielding layer R1_B) comprises a plurality of first light transmitting regions and a plurality of first light blocking barriers alternatively arranged (Fig. 5C; light shielding layer R1_B including a plurality of light transmitting regions and a plurality of light blocking barriers R1); 
the plurality of first light blocking barriers are spaced apart from each other, and are arranged along a first direction (Fig. 5C; light shielding layer R1_B including a plurality of light blocking barriers R1 spaced apart from each other and arranged along a first direction); and 
(Fig. 5C; light shielding layer R1_B including a plurality of light transmitting regions spaced apart from each other and arranged along a first direction); 
wherein the second light shielding layer (Fig. 5C; light shielding layer R2_B) comprises a plurality of second light transmitting regions and a plurality of first light blocking barriers alternatively arranged (Fig. 5C; light shielding layer R2_B including a plurality of light transmitting regions and a plurality of light blocking barriers R2); 
wherein the plurality of second light blocking barriers are spaced apart from each other, and are arranged along a second direction (Fig. 5C; light shielding layer R2_B including a plurality of light blocking barriers R2 spaced apart from each other and arranged along a second direction); and 
the plurality of second light transmitting regions are spaced apart from each other, and are arranged along the second direction (Fig. 5C; light shielding layer R2_B including a plurality of light transmitting regions spaced apart from each other and arranged along a second direction); 
wherein the plurality of first light blocking barriers (Fig. 5C; light blocking barriers R1) and the plurality of second light blocking barriers (Fig. 5C; light blocking barriers R2) cross over each other (Fig. 5C), forming a plurality of intersection regions configured to block at least a portion of diffusedly reflected light from passing there-through (Fig. 5C), and defining a plurality of light path apertures configured to allow at least the portion of the light totally reflected by the surface of the counter substrate away from the array (Figs. 1-5), thereby forming a signal-enriched light beam (Figs. 1-5); 
in a respective one of the plurality of intersection regions (Fig. 5C), an orthographic projection of a respective one of the plurality of first light blocking barriers (Fig. 5C; light blocking barriers R1) on the array substrate overlaps with an orthographic projection of a respective one of the plurality of second light blocking barriers (Fig. 5C; light blocking barriers R2) on the array substrate (Fig. 5C); and 
the plurality of photosensors are configured to detect the signal-enriched light beam, thereby detecting a fingerprint information (Figs. 1-5 and 7; optical sensor 300 including photosensors PS detects a fingerprint; [0098]-[0099] and [0140]).

Lee discloses a plurality of first light blocking barriers R1 and a plurality of second light blocking barriers R2, but does not disclose the light blocking barriers are formed of light absorbing materials. However, Sung (e.g., Figs. 1-8) discloses a fingerprint sensing display apparatus (display device 110 or 100 including an optical fingerprint sensor PSL) having a plurality of subpixel regions (Figs. 1-8; subpixel regions PXL or PXA) spaced apart by an inter-subpixel region (Figs. 1-8; inter-subpixel region), comprising: 
a counter substrate (Fig. 6-8; window substrate WIN); 
an array substrate (Figs. 6-8; array substrate LDL) facing the counter substrate (window substrate WIN), wherein the array substrate (array substrate 100) comprises a plurality of light emitting elements (light emitting elements LD) configured to emit light toward the counter substrate (window substrate WIN), at least a portion of the light being (window substrate WIN) away from the array substrate (array substrate LDL); 
a plurality of photosensors (Figs. 6-8; optical sensor PSL including photosensors PHS; [0117]) on a side of the array substrate (array substrate LD) away from the counter substrate (window substrate WIN); and 
a first light shielding layer (Fig. 8B; light shielding layer LTHL2) and a second light shielding layer (Fig. 8B; light shielding layer LTHL1) between the plurality of photosensors (photosensors PHS) and the plurality of light emitting elements (light emitting elements LD), the second light shielding layer (light shielding layer LTHL1) is on a side of the first light shielding layer (light shielding layer LTHL2) away from the plurality of light emitting elements (light emitting elements LD); 
wherein the first light shielding layer (light shielding layer LTHL2) comprises a plurality of first light transmitting regions and a plurality of first light absorbing barriers alternatively arranged (e.g., Fig. 8B and 4; light shielding layer LTHL2 including a plurality of light transmitting regions and a plurality of light absorbing barriers; [0089]); 
the plurality of first light absorbing barriers are spaced apart from each other, and are arranged along a first direction (e.g., Fig. 8B and 4; light shielding layer LTHL2 including a plurality of light absorbing barriers spaced apart from each other and arranged along a first direction); and 
the plurality of first light transmitting regions are spaced apart from each other, and are arranged along the first direction (light shielding layer LTHL2 including a plurality of light transmitting regions spaced apart from each other and arranged along a first direction); 
wherein the second light shielding layer (light shielding layer LTHL1) comprises a plurality of second light transmitting regions and a plurality of first light absorbing barriers alternatively arranged (e.g., Fig. 8B and 4; light shielding layer LTHL1 including a plurality of light transmitting regions and a plurality of light absorbing barriers; [0089]); 
wherein the plurality of second light absorbing barriers are spaced apart from each other, and are arranged along a second direction (e.g., Fig. 8B and 4; light shielding layer LTHL1 including a plurality of light absorbing barriers spaced apart from each other and arranged along a second direction); and 
the plurality of second light transmitting regions are spaced apart from each other, and are arranged along the second direction (light shielding layer LTHL1 including a plurality of light transmitting regions spaced apart from each other and arranged along a second direction); and
the plurality of photosensors are configured to detect the signal-enriched light beam, thereby detecting a fingerprint information (Figs. 1-8; optical sensor PSL including photosensors PHS detects a fingerprint).

Sung discloses the light blocking barriers LTHL1/ LTHL2 are formed of light absorbing materials ([0089]), it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sung to form the light blocking barrier as taught by Lee by using light absorbing material. The 

Regarding claim 2, Lee in view of Sung discloses the fingerprint sensing display apparatus of claim 1, Sung (e.g., Figs. 8B and 3D) discloses wherein a respective one of the plurality of light path apertures (light path apertures PIH) is in the inter-subpixel region (inter-subpixel region). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sung to the display device Lee or incorporate the teaching of Lee to the display device Sung. The combination/motivation would be to provide a light shielding structure to improve detection sensitivity and accuracy of the fingerprint sensor.

Regarding claim 3, Lee in view of Sung discloses the fingerprint sensing display apparatus of claim 1, Lee (e.g., Figs. 1-7) discloses wherein at least one of the plurality of light emitting elements (Fig. 7; light emitting elements DEM) is at least partially in the respective one of the plurality of intersection regions (Fig. 7; light blocking region).

(e.g., Figs. 1-7) discloses wherein, in the plurality of intersection regions (Fig. 5C), the first light shielding layer (Fig. 5C; light shielding layer R1_B) and the second light shielding layer (Fig. 5C; light shielding layer R2_B) are in direct contact (Fig. 5C).

Regarding claim 5, Lee in view of Sung discloses the fingerprint sensing display apparatus of claim 1, Sung (e.g., Figs. 8B) discloses further comprising an intermediate layer (intermediate layer); wherein the intermediate layer is a substantially transparent substrate (transparent intermediate layer); and the intermediate layer (intermediate layer) is between the first light shielding layer (light shielding layer LTHL2) and the second light shielding layer (light shielding layer LTHL1). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sung to the light blocking layers of Lee, which would provide a buffer layer or an insolation layer to prevent a direct contact of two light shielding layers.


Regarding claim 6, Lee in view of Sung discloses the fingerprint sensing display apparatus of claim 1, Lee (e.g., Figs. 1-7) discloses further comprising an intermediate layer (Fig. 3; layer substrate 110); wherein the intermediate layer is a substantially transparent substrate (Fig. 3; transparent layer substrate 110); and the intermediate layer (Figs. 2-3; layer substrate 110) is on a side of the first light shielding layer (light shielding layer R1_B) away from the second light shielding layer (light shielding layer R2_B).

Regarding claim 7, Lee in view of Sung discloses the fingerprint sensing display apparatus of claim 6, Lee (e.g., Figs. 1-7) discloses wherein the intermediate layer is a base substrate (Figs. 2-3; base substrate 110) of the array substrate (array substrate 100).

Regarding claim 8, Lee in view of Sung discloses the fingerprint sensing display apparatus of claim 1, Lee (e.g., Figs. 1-7) discloses wherein an orthographic projection of a respective one of the plurality of first light absorbing barriers (light shielding layer R1_B) on the counter substrate at least partially overlaps with an orthographic projection of one of the plurality of light emitting elements (light emitting elements DEM) on the counter substrate (e.g., Fig. 7); and an orthographic projection of a respective one of the plurality of second light absorbing barriers (light shielding layer R2_B) on the counter substrate at least partially overlaps with an orthographic projection of one of the plurality of light emitting elements (light emitting elements DEM) on the counter substrate (e.g., Fig. 7). In addition, Sung (e.g., Fig. 8B) discloses the same features as claimed.

Regarding claim 9, Lee in view of Sung discloses the fingerprint sensing display apparatus of claim 1, Sung (e.g., Figs. 1-8) discloses wherein the first light shielding layer (light shielding layer LTHL2) and the second light shielding layer (light shielding layer LTHL1) comprise a black material ([0089]; black materials). Therefore, it would have 

Regarding claim 10, Lee in view of Sung discloses the fingerprint sensing display apparatus of claim 1, Lee (e.g., Figs. 1-7) discloses wherein the first light shielding layer (Fig. 5C; light shielding layer R1_B) comprises a plurality of first light transmitting regions (Fig. 5C; light transmitting regions) configured to allow at least the portion of the light totally reflected by the surface of the counter substrate away from the array substrate to pass therethrough (e.g., Figs. 1-2 and 5-7), thereby forming a signal-enriched light bar (Fig. 5C).

Regarding claim 11, Lee in view of Sung discloses the fingerprint sensing display apparatus of claim 10, Lee (e.g., Figs. 1-7) discloses wherein the second light shielding layer (Fig. 5C; light shielding layer R2_B) comprises a plurality of second light transmitting regions (Fig. 5C; light transmitting regions) configured to allow at least a portion of the signal-enriched light bar to pass therethrough (e.g., Figs. 1-2 and 5-7), thereby forming the signal-enriched light beam (Fig. 5C).

Regarding claim 12, Lee in view of Sung discloses the fingerprint sensing display apparatus of claim 1, Lee (e.g., Figs. 1-7) discloses wherein a thickness of the first light shielding layer satisfies the following condition:
h1=k1/tan(1/2 β1)

h2=k2/tan(1/2 β2)
wherein h1 is a thickness of the first light shielding layer; k1 is a width, along the first direction, of a respective one of the plurality of first light transmitting regions; and β1 is the first light receiving angle of the second light shielding layer; h2 is a thickness of the second light shielding layer; k2 is a width, along the second direction, of a respective one of the plurality of second light transmitting regions; β2 is the second light receiving angle of the second light shielding layer; wherein the first light receiving angle β1 is an included angle between two first edge light beams in a same plane parallel to the first direction, the two first edge light beams are two light beams having greatest incident angles with respect to the surface of the first light shielding layer and transmitting through a same one of the plurality of first light transmitting regions; and the second light receiving angle β2 is an included angle between two second edge light beams in a same plane parallel to the second direction, the two second edge light beams are two light beams having greatest incident angles with respect to the surface of the second light shielding layer and transmitting through a same one of the plurality of second light transmitting regions (Fig. 5C; The light shielding layer R1_B and the light shielding layer R2_B include a first light transmitting regions and a second light transmitting region, respectively. The first light transmitting regions and the second light transmitting region have a width of k1 and k2, a thickness of h1 and h2, and a light receiving angle β1 and β2, respectively. According to the formula of triangles, the thickness of the light shielding layer R1_B and the light shielding layer R2_B satisfy the conditions as claimed).

Regarding claim 14, Lee (e.g., Figs. 1-7) discloses a method of fabricating a fingerprint sensing display apparatus (Figs. 1-2; display device 1000 including an optical fingerprint sensor 300) having a plurality of subpixel regions (Figs. 2-3; subpixel regions PXA) spaced apart by an inter-subpixel region (Figs. 2-3; inter-subpixel region), comprising 
forming an array substrate (Figs. 2-3; array substrate 100) comprising a plurality of light emitting elements (Figs. 2-3; light emitting elements DEM; [0083]); 
forming a counter substrate (Fig. 2; window substrate 200) on the array substrate (array substrate 100) comprising a surface away from the array substrate (array substrate 100) configured to totally reflect at least a portion of light emitted from the plurality of light emitting elements (light emitting elements DEM); 
forming a first light shielding layer (Figs. 2 and 5C; light shielding layer R1_B) on a side of the plurality of light emitting elements (light emitting elements DEM) away from the counter substrate (window substrate 200); 
forming a second light shielding layer (Figs. 2 and 5; light shielding layer R2_B) on a side of the first light shielding layer (light shielding layer R1_B) away from the plurality of light emitting elements (light emitting elements DEM); and 
forming a plurality of photosensors (Figs. 2 and 4; optical sensor 300 including photosensors PS; [0108]) on a side of the second light shielding layer (light shielding layer R2_B) away from the first light shielding layer (light shielding layer R1_B); 
wherein the first light shielding layer (light shielding layer R1_B) is formed to comprise a plurality of first light blocking barriers spaced apart from each other, the (Fig. 5C; light shielding layer R1_B including a plurality of light blocking barriers R1 spaced apart from each other and arranged along a first direction); and 
the second light shielding layer is formed to comprise a plurality of second light blocking barriers spaced apart from each other, the plurality of second light blocking barriers are arranged along a second direction (Fig. 5C; light shielding layer R2_B including a plurality of light blocking barriers R2 spaced apart from each other and arranged along a second direction); 
wherein the plurality of first light blocking barriers (Fig. 5C; light blocking barriers R1) and the plurality of second light blocking barriers (Fig. 5C; light blocking barriers R2) cross over each other (Fig. 5C) to form a plurality of intersection regions configured to block at least a portion of diffusedly reflected light from passing there-through (Fig. 5C), and to define a plurality of light path apertures configured to allow at least the portion of the light totally reflected by the surface of the counter substrate away from the array substrate to pass therethrough (Figs. 1-5), thereby forming a signal-enriched light beam (Figs. 1-5); 
in a respective one of the plurality of intersection regions (Fig. 5C), an orthographic projection of a respective one of the plurality of first light blocking barriers (Fig. 5C; light blocking barriers R1) on the array substrate overlaps with an orthographic projection of a respective one of the plurality of second light blocking barriers (Fig. 5C; light blocking barriers R2) on the array substrate (Fig. 5C); and 
(Figs. 1-5 and 7; optical sensor 300 including photosensors PS detects a fingerprint; [0098]-[0099] and [0140]).

Lee discloses a plurality of first light blocking barriers R1 and a plurality of second light blocking barriers R2, but does not disclose the light blocking barriers are formed of light absorbing materials. However, Sung (e.g., Figs. 1-8) discloses a method of fabricating a fingerprint sensing display apparatus (display device 110 or 100 including an optical fingerprint sensor PSL) having a plurality of subpixel regions (Figs. 1-8; subpixel regions PXL or PXA) spaced apart by an inter-subpixel region (Figs. 1-8; inter-subpixel region), comprising 
forming an array substrate (Figs. 6-8; array substrate LDL) comprising a plurality of light emitting elements (Figs. 6-8; light emitting elements LD); 
forming a counter substrate (Fig. 6-8; window substrate WIN) on the array substrate (array substrate LDL) comprising a surface away from the array substrate (array substrate LDL) configured to totally reflect at least a portion of light emitted from the plurality of light emitting elements (light emitting elements LD); 
forming a first light shielding layer (Fig. 8B; light shielding layer LTHL2) on a side of the plurality of light emitting elements (light emitting elements LD) away from the counter substrate (window substrate WIN); 
forming a second light shielding layer (Fig. 8B; light shielding layer LTHL1) on a side of the first light shielding layer (light shielding layer LTHL2) away from the plurality of light emitting elements (light emitting elements DEM); and 
(Figs. 6-8; optical sensor PSL including photosensors PHS; [0117]) on a side of the second light shielding layer (light shielding layer LTHL1) away from the first light shielding layer (light shielding layer LTHL2); 
wherein the first light shielding layer (light shielding layer LTHL2) is formed to comprise a plurality of first light absorbing barriers spaced apart from each other, the plurality of first light absorbing barriers are arranged along a first direction (light shielding layer LTHL2 including a plurality of light transmitting regions spaced apart from each other and arranged along a first direction); and 
the second light shielding layer (light shielding layer LTHL1) is formed to comprise a plurality of second light absorbing barriers spaced apart from each other, the plurality of second light absorbing barriers are arranged along a second direction (light shielding layer LTHL1 including a plurality of light transmitting regions spaced apart from each other and arranged along a second direction); 
wherein the plurality of first light absorbing barriers (light shielding layer LTHL2) and the plurality of second light absorbing barriers (light shielding layer LTHL1) define a plurality of light path apertures configured to allow at least the portion of the light totally reflected by the surface of the counter substrate away from the array substrate to pass therethrough (e.g., Figs. 4 and 8), thereby forming a signal-enriched light beam (e.g., Figs. 4 and 8); and 
the plurality of photosensors are configured to detect the signal-enriched light beam, thereby detecting a fingerprint information (Figs. 1-8; optical sensor PSL including photosensors PHS detects a fingerprint).

 are formed of light absorbing materials ([0089]), it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sung to form the light blocking barrier as taught by Lee by using light absorbing material. The combination/motivation would be to provide a light shielding structure to reduce unwanted light signal and improve detection sensitivity and accuracy of the fingerprint sensor. In addition, the difference between Sung and the claimed invention is the arrangement of the first and the second light absorbing barriers. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to modify the light blocking barrier as taught by Sung. The combination/motivation would be to provide a light shielding structure to improve detection sensitivity and accuracy of the fingerprint sensor.

Regarding claim 15, Lee in view of Sung discloses the method of fabricating the fingerprint sensing display apparatus of claim 14, Lee (e.g., Figs. 1-7) discloses wherein forming the first light shielding layer comprises forming a first light shielding material layer (Figs. 2 and 5C; light shielding layer R1_B) on the side of the plurality of light emitting elements (light emitting elements DEM) away from the counter substrate (window substrate 200); patterning the first light shielding material layer to form the plurality of first light blocking barriers arranged along the first direction and a plurality of first slits arranged along the first direction (Fig. 5C; light shielding layer R1_B including a plurality of light blocking barriers R1 and a plurality of light transmitting slits arranged in the first direction), the plurality of first light blocking barriers and the plurality (Fig. 5C; alternative arrangement); and forming a plurality of first light transmitting regions in the plurality of first slits, thereby forming the first light shielding layer (Fig. 5C; light shielding layer R1_B including a plurality of light transmitting slits); wherein the plurality of first light blocking barriers and the plurality of first light transmitting regions are alternatively arranged (Fig. 5C; alternative arrangement). Lee discloses a plurality of first light blocking barriers R1, but does not disclose the light blocking barriers are formed of light absorbing materials. However, Sung (e.g., Figs. 1-8) discloses the light blocking barriers are formed of light absorbing materials ([0089]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sung to the display device Lee or incorporate the teaching of Lee to the display device Sung for the same reason above.

Regarding claim 16, Lee in view of Sung discloses the method of fabricating the fingerprint sensing display apparatus of claim 15, Lee (e.g., Figs. 1-7) discloses wherein forming the second light shielding layer (Fig. 5C; light shielding layer R2_B) comprises forming a second light shielding material layer on the side of the first light shielding layer (Fig. 5C; light shielding layer R2_B) away from the plurality of light emitting elements (light emitting elements DEM); patterning the second lights shielding material layer to form the plurality of second light blocking barriers arranged along the second direction and a plurality of second slits arranged along the second direction (Fig. 5C; light shielding layer R2_B including a plurality of light blocking barriers R2 and a plurality of light transmitting slits arranged in the second direction), the plurality of (Fig. 5C; alternative arrangement); and forming a plurality of second light transmitting regions in the plurality of second slits, thereby forming the second light shielding layer (Fig. 5C; light shielding layer R2_B including a plurality of light transmitting slits); wherein the plurality of second light blocking barriers and the plurality of second light transmitting regions are alternatively arranged (Fig. 5C; alternative arrangement). Lee discloses a plurality of second light blocking barriers R2, but does not disclose the light blocking barriers are formed of light absorbing materials. However, Sung (e.g., Figs. 1-8) discloses the light blocking barriers are formed of light absorbing materials ([0089]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sung to the display device Lee or incorporate the teaching of Lee to the display device Sung for the same reason above.

Regarding claim 17, Lee in view of Sung discloses the method of fabricating the fingerprint sensing display apparatus of claim 14, Sung (e.g., Figs. 8B) discloses the method further comprising: forming an intermediate layer (intermediate layer) between the first light shielding layer (light shielding layer LTHL2) and the second light shielding layer (light shielding layer LTHL1); wherein the intermediate layer is a substantially transparent substrate (e.g., Figs. 8B; transparent intermediate layer). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Sung to the light blocking layers of Lee, which would provide a buffer layer or an insolation layer to prevent a direct contact of two light shielding layers.

Regarding claim 18, Lee in view of Sung discloses the method of fabricating the fingerprint sensing display apparatus of claim 14, Lee (e.g., Figs. 1-7) discloses the method further comprising: forming an intermediate layer (Fig. 3; layer substrate 110) on a side of the first light shielding layer (light shielding layer R1_B) away from the second light shielding layer (light shielding layer R2_B); wherein the intermediate layer is a substantially transparent substrate (Figs. 2-3; transparent layer substrate 110).

Regarding claim 19, Lee in view of Sung discloses the method of fabricating the fingerprint sensing display apparatus of claim 18, Lee (e.g., Figs. 1-7) discloses wherein the intermediate layer is a base substrate (Figs. 2-3; base substrate 110) of the array substrate (array substrate 100).

5.	Claim 13 is rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20190165056 A1) in view of Sung (US 20200104562 A1) and Tseng (US 20190347462 A1).
Regarding claim 13, Lee in view of Sung discloses the fingerprint sensing display apparatus of claim 12, Lee (e.g., Figs. 1-7) discloses the first light transmitting regions and the second light transmitting region have a width (k1 and k2) of 5-15um, Lee does not disclose the thicknesses and the light receiving angles of the first light transmitting regions and the second light transmitting region. However, Tseng (e.g., Figs. 1-11) discloses a fingerprint sensor comprising a light shielding structure, wherein the light transmitting region having a width from 1-100 um and a thickness from 1-500 um ([0027]), 

6.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20190165056 A1) in view of Sung (US 20200104562 A1) and Kashiwagi (US 20100308513 A1).
Regarding claim 20, Lee in view of Sung discloses the method of fabricating the fingerprint sensing display apparatus of claim 16, but does not disclose wherein patterning the first light shielding material layer is performed by a nanoimprint process. However, Kashiwagi (Figs. 1-22) discloses wherein patterning the first light shielding material layer is performed by a nanoimprint process (Figs. 1-22; nanoimprint lithography; [0033]), and patterning the second light shielding material layer is performed by a nanoimprint process (Figs. 1-22; nanoimprint lithography; [0033]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kashiwagi to the light shielding layers of Lee in view of Sung. The combination/motivation would be to provide a fabrication method to form a light shielding layer.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8.	Lee (US 20210043875 A1) are cited to teach a display device including an optical fingerprint sensor with a light shielding structure (Lee, Figs. 10-11).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.